Citation Nr: 1032274	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD). 

3.  Entitlement to compensation for multiple noncompensable 
nonservice-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  
Service personnel records in his claims file verify his status as 
a combat veteran, specifically his receipt of the Combat 
Infantryman Badge (CIB) and Silver Star medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of entitlement to an initial compensable evaluation 
for PTSD and entitlement to compensation for multiple 
noncompensable nonservice-connected disabilities under 38 C.F.R. 
§ 3.324 are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

During the entire time on appeal, the Veteran's bilateral hearing 
loss has been manifested by no more than level I for right ear 
and no more than level I for the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran filed his claim of service connection for hearing 
loss in April 2005.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in May 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  In a September 2005 rating decision, the RO 
granted entitlement to service connection and assigned an initial 
noncompensable rating for bilateral hearing loss.  The Veteran 
appealed the assignment of the initial evaluation for that 
benefit.  He was again notified of the provisions of the VCAA by 
the RO in correspondence dated in December 2006.  

As noted above, the Veteran's claim for an initial rating for 
bilateral hearing loss arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

With respect to the Dingess requirements, in April 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records.  The 
Veteran submitted written statements discussing his contentions.  
No post-service evidence pertaining to his sensorineural hearing 
loss has been identified.  He was provided with a VA examination 
and opinion relating to his claim in June 2005 and September 
2005, respectively.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's bilateral 
hearing loss since the June 2005 and VA examination and September 
2005 medical opinion.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination and opinion reports to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's claim.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.  In addition, the Board notes that the Veteran has not 
asserted that his bilateral hearing loss has increased in 
severity since his June 2005 VA examination.  Based upon the 
statements he and his representative submitted in October 2006, 
June 2007, and August 2010, the Veteran simply disagreed with the 
way evidence of record had been interpreted and the particular 
rating that was assigned based on VA's review of the evidence. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

In this case, the Veteran was assigned an initial noncompensable 
evaluation for his service-connected bilateral hearing loss 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal auditory acuity to 
level XI for profound deafness.  38 C.F.R. § 4.85 (2009).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discrim
- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.

Table VII
Percentage evaluation for hearing impairment (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or 
when the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral. That numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86 (2009).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  Id.

Factual Background and Analysis

The Veteran filed his claim for service connection for bilateral 
hearing loss in April 2005.  

In June 2005, the Veteran underwent a VA audiology examination.  
Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
10
25
40
55
33
LEFT
25
15
50
60
55
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  The 
examiner, a VA audiologist, diagnosed mild high frequency 
sensorineural hearing loss of the right ear and moderate high 
frequency sensorineural hearing loss of the left ear.  He further 
noted that the Veteran reported that with regard to his bilateral 
hearing loss, the situation of greatest difficulty was 
understanding conversations, with increased difficulty in 
background noise.  In addition, the Veteran denied any 
occupational noise exposure and endorsed some recreational noise 
exposure from hunting.  See Martinak, 21 Vet. App. at 455.

In a September 2005 VA addendum medical opinion report, the same 
VA examiner opined that the Veteran's bilateral hearing loss was 
most likely caused by or a result of exposure to hazardous noise 
levels while in combat during service. 

In his June 2007 substantive appeal, the Veteran asserted that he 
felt he was entitled to at least a 10 percent evaluation for his 
bilateral hearing loss, as a VA audiologist diagnosed his hearing 
loss as consistent with in-service noise exposure and he did 
poorly on an in-service hearing evaluation in July 1970.  

Applying the above results from the June 2005 VA examination 
report to the Table VI chart, a puretone threshold average of 33 
and a speech discrimination of 96 percent, in the right ear, will 
result in level I hearing for that ear.  A puretone threshold 
average of 45 and a speech discrimination of 100 percent, in the 
left ear, will result in level I hearing for that ear.  Applying 
these results to the Table VII chart, a level I for the right 
ear, combined with a level I for the left ear, will result in a 
noncompensable (zero percent) evaluation.

Thus, the Board finds that the continuation of the previously 
assigned noncompensable evaluation is proper based upon the 
evidence of record, as mechanically applied to the relevant 
tables.  Evidence of record clearly does not reflect impaired 
hearing acuity levels which would warrant the assignment of an 
initial compensable evaluation for bilateral hearing loss under 
38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.

While the Board acknowledges the difficulties that the Veteran 
has with his bilateral auditory acuity, the ratings for hearing 
loss are based on a mechanical application of the tables provided 
by law.  The Board has no discretion in this matter and must 
predicate its determination on the basis of the results of the 
audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992). 

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased 
bilateral hearing loss symptoms because this requires only 
personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  However, the Board has weighed the Veteran's 
statements as to hearing loss symptomatology and finds his 
current recollections and statements made in connection with the 
claim for benefits to be of lesser probative value than the other 
clinical evidence of record, which does not indicate that the 
assignment of any additional increased evaluation is warranted.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony). 

For all the foregoing reasons, the Veteran's claim for an initial 
compensable evaluation for bilateral hearing loss must be denied.  
The Board has considered staged ratings, under Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the benefit 
of the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Records show that he is employed by CSX Railroad.  
Therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability has not been raised.  Rice v. Shinseki, 22 
Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected bilateral hearing loss that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of any extraschedular rating.  There is simply no objective 
evidence showing that the service-connected bilateral hearing 
loss has alone resulted in marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
noncompensable rating).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further 
development on the issues of entitlement to an initial 
compensable evaluation for PTSD and entitlement to compensation 
for multiple noncompensable nonservice-connected disabilities 
under 38 C.F.R. § 3.324 is warranted.

The Board notes that the Veteran last had a VA examination 
evaluating his service-connected PTSD in June 2005.  In his June 
2007 substantive appeal, the Veteran reported that his PTSD was 
getting worse.  He asserted that just because he maintained the 
same job and marriage for many years did not mean it had not been 
a struggle with many problems with in both areas. 

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997). Accordingly, the RO 
should arrange for the Veteran to undergo a VA PTSD examination 
at an appropriate VA medical facility to determine the severity 
of his service-connected PTSD.

The claim of entitlement to compensation for multiple 
noncompensable non-service-connected disabilities under 38 C.F.R. 
§ 3.324 is inextricably intertwined with the claim of entitlement 
to an initial compensable evaluation for PTSD.  Therefore, 
adjudication of this claim must be deferred until the Veteran's 
PTSD claim is adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in order 
to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his service-connected PTSD for 
the period from April 2005 to the present.

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
requested records have been associated with 
the claims file, the Veteran is to be 
scheduled for a VA PTSD examination to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the psychiatrist or psychologist 
conducting the examination for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  

The psychiatric examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner is also requested, if possible, to 
determine and specifically list all symptoms 
as well as the levels of social and 
occupational impairment experienced by the 
Veteran that are attributable to PTSD.  The 
examiner should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of the 
score.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the April 2007 SOC.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate SSOC and be afforded 
the opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


